Citation Nr: 0417649	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  97-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1962 until May 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

During the course of this appeal, the claims file has been 
transferred to Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case additional development is required under 
the VCAA.  In this regard, the veteran identified private 
records at his January 2004 hearing before the undersigned.  
Specifically, he indicated treatment from a Dr. Irafrade in 
1985.  (Hearing Transcript (Tr.) at page (pg.) 13.)  The 
veteran stated that he saw that practitioner weekly for about 
a year.  He also reported treatment in 1964 at St. Albans 
Hospital in Queens.  (Tr. at pg. 12.)  Finally, the veteran 
stated that his brother took him to another doctor on the 
Fort Hamilton Parkway in Brooklyn.  (Tr. at pg. 23.)  The 
veteran could not recall his name or whether that 
practitioner was affiliated with VA.

As the veteran's hearing testimony provided additional 
sources of evidence pertinent to his claim, efforts should be 
undertaken to obtain such records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he provide, if he is able, the last known 
address of Dr. John Irafrade.  He should 
also be instructed that, if he recalls 
the name of the doctor that he visited on 
the Fort Hamilton Parkway in Brooklyn 
after service, he should inform VA an 
also provide approximate dates of 
treatment.  The veteran should complete 
any necessary authorization forms.

2.  Contact the records office at St. 
Albans Hospital in Queens and request any 
records pertaining to the veteran dated 
in 1964.  Also contact the office of Dr. 
Irafrade, if he can be located, and 
request reports of treatment dated in 
1985.  Finally, if the practitioner on 
the Fort Hamilton Parkway in Brooklyn is 
adequately identified, his office should 
also be contacted to obtain treatment 
reports of the veteran.  Any negative 
search should be clearly indicated in the 
claims file.  Moreover, VA must apprise 
the veteran of any unsuccessful search 
and explain what, if any, further steps 
will be undertaken in developing his 
appeal.

3.  If any new evidence is received as a 
result of the above actions, then the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).


